t c memo united_states tax_court padgett coventry price petitioner v commissioner of internal revenue respondent docket no filed date padgett coventry price pro_se louis b jack and julie e vandersluis for respondent sherri wilder specially recognized for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioner’s federal income taxes additions to tax penalties sec_6653 sec_6653 sec sec year deficiency a b a dollar_figure dollar_figure dollar_figure - -- big_number -- - dollar_figure dollar_figure big_number -- - big_number big_number big_number -- - big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all figures are rounded to the nearest dollar the primary issue for decision is whether petitioner is liable for the addition_to_tax and penalties for fraud based on unreported income from her law practice additional issues are whether petitioner is entitled to certain schedule c profit or loss from business deductions petitioner is entitled to certain schedule e supplemental income and loss losses and petitioner is liable for additional self-employment_tax findings_of_fact as made absolute by the court’s orders dated date and date some of the facts have been deemed stipulated and are so found the first stipulation of facts the second stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in corona california petitioner’s education and legal background on date petitioner received a bachelor of arts degree with honors from the university of california riverside in date petitioner received a juris doctor degree from western state university college of law on date petitioner was admitted to the california bar petitioner mr ludlow and ludlow price from the early 1960s until thomas h ludlow practiced law as a sole practitioner in date mr ludlow began practicing law with petitioner as ludlow price the law firm during the years in issue the law firm was located in corona california at either or east grand boulevard in date petitioner and mr ludlow married during the years in issue petitioner and mr ludlow were married and lived together pincite kellogg avenue corona california during the years in issue petitioner and mr ludlow filed joint federal_income_tax returns and they reported their law firm income expenses and profits on a schedule c mr ludlow’s health starting in or mr ludlow began having heart problems in late or early mr ludlow had a massive heart attack in mr ludlow died hiring of mr reiter in the law firm fired its bookkeeper office manager for alleged embezzlement at this time petitioner and mr ludlow consulted with marvin reiter a c p a who had assisted them in some cases for their clients petitioner and mr ludlow hired mr reiter to do monthly accounting for the law firm and to prepare their personal tax returns although mr reiter never prepared a formal engagement letter for his work for the law firm the limited scope of his accounting responsibilities for the law firm was spelled out in the cover letters he sent to the law firm each month mr reiter performed compilation accounting for the law firm in other words he relied on the law firm’s representations regarding its income and expenses and did not perform an independent verification of the information provided to him mr reiter set up an accounting system for the law firm to report its income and expenses mr reiter’s accounting system for the law firm was as follows the law firm would have two business bank accounts--a general operating account and a client trust account during the years in issue the law firm maintained a general operating account at bank of america general operating account during the years in issue the law firm maintained a client trust account at security pacific national bank client trust account the bank records for the general operating account and the client trust account were mailed to the law firm’s address proceeds of settlements and lawsuits and funds belonging to clients were deposited into the client trust account funds deposited into the client trust account had not been earned by the law firm funds in the client trust account did not affect the law firm’s income or expenses and had no tax significance as they were client funds held in trust all business income was to be deposited into and all business_expenses were to be paid out of the general operating account this allowed mr reiter and his staff to pick up the income and expenses of the law firm this included distributions from the client trust account to the law firm as fees were earned they were to be distributed to the law firm from the client trust account and deposited in the general operating account petitioner gave her employees instructions on how to distribute funds from her cases and regarding the disbursement sheet for the client trust account petitioner or mr ludlow had to sign checks for business_expenses during the years in issue only petitioner and mr ludlow had signatory authority on the general operating account and the client trust account under mr reiter’s accounting system for the law firm income of the law firm not deposited into the general operating account was not picked up as income mr reiter’s system was explained to petitioner mr ludlow and the employees of the law firm mr reiter’s staff also knew how the accounting system worked petitioner’s control of the law firm petitioner and mr ludlow were the only attorneys working at the law firm during the years in issue petitioner practiced mainly family law mr ludlow practiced family law criminal_law civil law probate law and personal injury law as mr ludlow grew more ill petitioner took over running the law firm by after firing the law firm’s bookkeeper office manager petitioner had taken complete control of the law firm’s financial operations during the years in issue petitioner ran the law firm--she was in charge of its business and financial aspects petitioner was a hands-on manager mr ludlow did not handle the financial aspects of the law firm mr ludlow did not deal with checks that came to the law firm mr ludlow did not get involved in deciding where checks were deposited the law firm’s employees did not talk to mr ludlow about where to deposit checks petitioner directed her employees as to how and where to deposit the law firm’s earnings the law firm’s bills would be shown to petitioner and petitioner would approve them the law firm’s employees then did the billing and gave the billing statements to petitioner petitioner was responsible for reviewing client and third party checks that came to the law firm petitioner wrote signed and approved most of the checks written on the general operating account and the client trust account after the office manager was fired it was the law firm’s office procedure to give client checks directly to petitioner petitioner never informed her employees that checks made payable to the law firm were deposited into accounts other than the general operating account or the client trust account employees of the law firm would not be aware of checks income that were not deposited into the general operating account or client trust account records sent to mr reiter’s office petitioner instructed her employees to contact mr reiter to learn what documents he wanted sent to him monthly mr reiter made a list of items to be sent to his office monthly petitioner knew what was on this list and that the client trust account register was not sent to mr reiter petitioner told her employees what items to send to mr reiter on a monthly basis during the years in issue each month mr reiter’s office received a manilla envelope from the law firm containing the law firm’s banking and bookkeeping records for the past month the monthly envelope the records contained inside the monthly envelopes ordinarily consisted of the following the monthly statement the check stubs the canceled checks and a handwritten list schedule of all deposits for the month for the general operating account and the monthly statement and the canceled checks but no check register no deposit slips no pegboard register and no handwritten journal for the client trust account the deposits into the general operating account had been classified by the law firm’s employees as law firm income rental income loan repayments etc and they noted which deposits were not income to the law firm mr reiter’s bookkeeping and accounting for the law firm mr reiter’s staff would use the schedule of deposits to calculate the law firm’s monthly income after mr reiter’s staff finished inputting the law firm’s monthly financial data the law firm’s records were stored at mr reiter’s office for later use in preparing petitioner’s tax returns each month mr reiter or his staff reconciled the general operating account mr reiter’s staff used the bank records provided by the law firm to create a handwritten chart that reflected the beginning balance deposits disbursements any outstanding checks and any deposits in transit mr reiter and his staff compiled the law firm’s business_expenses on the basis of the check stubs and the description of the expense stated therein provided for the general operating account the law firm did not provide mr reiter or his staff with receipts invoices or other evidence of its expenses each month after completing the handwritten ledgers for the general operating account and the client trust account mr reiter’s staff posted the information to a standard entries ledger regarding the client trust account only the beginning and ending balances were posted to the standard entries ledger mr reiter’s staff would then post this information into a computer to generate a profit and loss statement and a balance_sheet for the law firm mr reiter was not responsible for reconciling the client trust account for the client trust account mr reiter’s staff took the starting balance deposits disbursements and ending balance directly off the monthly bank statements and entered the information into a handwritten trust account ledger for each of the years in issue mr reiter determined the law firm’s schedule c income and expenses and prepared annual income statements by totaling the monthly statements his staff prepared based upon the information provided by the law firm petitioner’s merrill lynch account s during the years in issue petitioner maintained two cash management accounts at merrill lynch pierce fenner smith inc merrill lynch petitioner was the only person with signatory authority over these accounts petitioner’s merrill lynch accounts were her personal accounts had mr reiter believed the merrill lynch accounts to be business accounts he would have requested the records for these accounts during the years in issue several large deposits were made into one of petitioner’s merrill lynch accounts merrill lynch account the deposits were checks for the following amounts date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number year total dollar_figure big_number big_number big_number of the aforementioned checks seven were distributions from the client trust account for attorney’s fees earned by the law firm they were the checks for dollar_figure and dollar_figure in dollar_figure dollar_figure dollar_figure and dollar_figure in and dollar_figure in the seven checks the seven checks were payable to the law firm petitioner endorsed the seven checks the dollar_figure date deposit was a taxable referral fee from attorney bill shernoff the dollar_figure date deposit was a taxable_payment of legal fees by a dr cole the dollar_figure date deposit was part of a state_income_tax refund this amount had initially been deposited into the general operating account and classified as a nonincome item on the law firm’s date list of deposits accordingly it was not reported as income for the years related to the state_income_tax refund state income taxes had been deducted on the relevant filed federal_income_tax returns during the years in issue petitioner used moneys from her merrill lynch account to pay numerous personal expenses this included the purchase of a new lincoln town car for dollar_figure and a new lincoln continental for dollar_figure the law firm’s employees did not handle petitioner’s merrill lynch account the merrill lynch account’s monthly statements were mailed to petitioner’s home address petitioner never gave the law firm’s employees monthly statements for petitioner’s merrill lynch accounts or memoranda from petitioner discussing deposits into these accounts to include in the monthly envelope the merrill lynch statements were not on the list of documents to be sent to mr reiter monthly neither mr reiter nor his staff received monthly statements for petitioner’s merrill lynch account or memoranda from petitioner discussing deposits into her merrill lynch accounts no sealed envelopes addressed to mr reiter were seen or placed by the law firm’s employees into the monthly envelope no sealed envelopes addressed to mr reiter were received by mr reiter’s office neither mr reiter nor his staff was aware that petitioner was distributing client fees from the client trust account to one of her merrill lynch accounts preparation of petitioner’s tax returns mr reiter’s office prepared petitioner’s tax returns for the years in issue this included preparing the schedule c related to the law firm mr reiter did not reconcile any personal accounts of petitioner or mr ludlow in order to prepare these returns other than yearend statements showing the total interest or dividend income earned during the year mr reiter and his staff received no records regarding petitioner’s merrill lynch accounts or any other personal accounts unaware of the income petitioner diverted to her merrill lynch account mr reiter and his staff did not include it in any of the monthly financial statements the annual income statements or the income_tax returns that mr reiter’s office prepared for petitioner and the law firm audit of petitioner in november or date revenue_agent francisco rangel began a civil audit of petitioner and mr ludlow’s return on date mr rangel conducted his initial interview at the law firm pursuant to a power_of_attorney mr reiter represented petitioner and mr ludlow at the meeting mr ludlow attended the meeting but petitioner did not mr rangel asked about the law firm’s business bank accounts and he was informed that the law firm had two accounts the general operating account and the client trust account petitioner’s merrill lynch account was not mentioned to mr rangel and he was not provided records for petitioner’s merrill lynch accounts in an information_document_request idr dated date mr rangel asked petitioner to provide inter alia all bank statements canceled checks and stockbrokers’ statements for and in an idr dated date mr rangel asked petitioner to provide all merrill lynch statements for and neither petitioner nor her representatives produced any merrill lynch records in response to the idrs on date mr reiter and respondent executed a form 872-a special consent to extend the time to assess tax indefinitely extending the period of assessment for petitioner’s tax_year on date mr rangel met with mr reiter at mr reiter’s office mr rangel asked mr reiter why he had not been provided the merrill lynch records mr reiter stated that he was not the problem mr reiter on his own initiative placed a call to petitioner on his speakerphone during this call petitioner told mr reiter to do what he could but that mr rangel was not going to get her merrill lynch records petitioner was unaware that mr rangel heard what she was saying to mr reiter in date jackie anderson c p a telephoned mr rangel and advised him that she was representing petitioner although she told mr rangel that she would provide the documents he had requested ms anderson did not on date mr rangel served a summons on merrill lynch for petitioner’s records mr rangel sent a notice copy of this summons to petitioner petitioner contacted merrill lynch spoke to christopher eng in the company’s compliance department and tried to dissuade him from complying with the irs summons after speaking to petitioner mr eng contacted mr rangel and asked whether merrill lynch was required to comply with the summons mr rangel advised mr eng that the irs would take enforcement action against merrill lynch if it did not produce the requested records on or about date mr eng forwarded petitioner’s merrill lynch statements to mr rangel after receiving the merrill lynch statements mr rangel discovered checks written to petitioner out of the client trust account and deposited in her merrill lynch account mr rangel asked petitioner or her representative about several deposits made into her merrill lynch account during the years in issue including the dollar_figure deposit made in petitioner or her representative told mr rangel that the dollar_figure deposit was an inheritance from the estate of mr ludlow’s mother who died in dawn lucius was a staff accountant employed by ms anderson mr rangel and ms lucius reconciled the income from the general operating account to the tax returns for and both came to the conclusion that any deposits into petitioner’s merrill lynch account were not reported on petitioner’s returns ms lucius approached ms anderson to advise her of the situation after advising ms anderson ms lucius asked how to proceed with mr rangel ms anderson replied with an obscenity that made it clear she was not to cooperate with mr rangel during the civil audit neither petitioner nor her representatives provided mr rangel with any alleged memoranda from petitioner to mr reiter about petitioner’s merrill lynch account additionally neither petitioner nor her representatives mentioned the existence of such memoranda on january and date mr rangel issued idrs for substantiation of numerous schedule c expenses and for the general ledger for and copies of the idrs were sent to petitioner and her representatives mr rangel received no reply to either of these idrs bank deposit analysis by examining the deposits to the general operating account and reconciling them with the tax returns mr rangel was able to determine that none of the deposits to petitioner’s merrill lynch account were included in income on petitioner’s returns during the years in issue all of the deposits to the general operating account were reported as income of the law firm on the schedules c of petitioner’s returns any income deposited into petitioner’s merrill lynch account was not reported on her returns criminal_referral and prosecution in mid to late mr rangel referred petitioner’s case for criminal investigation special_agent leonard ramos was assigned to petitioner’s case on date mr ramos served a third-party record keeper summons on mr reiter seeking financial books_and_records of the law firm pursuant to the summons mr ramos received several boxes of records belonging to the law firm these records included disbursement journals income statements a ledger sheet for the general operating account and five monthly envelopes containing check stubs and bank statements from the general operating account mr ramos did not find any merrill lynch statements or memoranda regarding merrill lynch in these boxes during the criminal examination neither petitioner nor her representatives provided mr ramos with any memoranda from petitioner to mr reiter about petitioner’s merrill lynch account again neither petitioner nor her representatives mentioned the existence of such memoranda to mr ramos mr ramos was unaware of alleged contemporaneous memoranda from petitioner to mr reiter when he finalized his special agent’s report irs district_counsel reviewed the criminal investigation division’s recommendation to prosecute petitioner allison rodgers haft was assigned to review petitioner’s case as part of the review petitioner was offered an opportunity to present the irs with defenses to the proposed criminal charges criminal conference at the criminal conference held on date ms haft explained the proposed charges and offered petitioner the opportunity to present any defenses kenneth gordon a former irs district_counsel attorney represented petitioner during the criminal investigation and at the criminal conference after acknowledging that any statements mr gordon made could be used against petitioner in any subsequent legal proceedings mr gordon made a presentation of petitioner’s defenses at the criminal conference mr gordon did not assert that petitioner sent monthly memoranda to mr reiter regarding her merrill lynch account mr gordon stated that petitioner had absolutely nothing to do with her merrill lynch account and that she avoided mathematics numbers and accounting for the law firm’s money in date mr gordon sent the u s department of justice attorney reviewing petitioner’s case copies of what purported to be monthly memoranda for and the memoranda made it appear as though petitioner had informed mr reiter of the deposits to her merrill lynch account and she had provided him with monthly statements for the account the department of justice approved prosecution of petitioner and referred the case to the local u s attorney’s office on date jerome busch an attorney representing petitioner prior to her indictment sent assistant u s attorney michael w emmick a package of documents purporting to be memoranda from petitioner to mr reiter regarding her merrill lynch account in response the government asked for the original documents so they could be sent out for laboratory analysis mr emmick was told that the original documents had been stolen out of the trunk of george pearson’s car mr pearson was a friend of petitioner and supposedly was transporting the documents to mr busch so that mr busch could deliver them to mr emmick after the disappearance of the alleged original memoranda and merrill lynch documents the government asked for the computer and printer used by petitioner to prepare the memoranda so that the government could analyze the hard drive in order to determine the date petitioner created the documents neither petitioner nor her representatives provided the computer or the printer in mae roundy began working for petitioner in or petitioner requested that ms roundy pick up boxes of law firm records for her to organize ms roundy’s husband picked up to boxes of law firm records from petitioner and took them to their home ms roundy organized documents by year for the years in issue petitioner later told ms roundy that she needed ms roundy’s declaration for petitioner’s attorney in her criminal tax case petitioner prepared a declaration and asked ms roundy to sign it the declaration stated that while sorting the law firm’s records ms roundy found merrill lynch statements attached to memoranda addressed to mr reiter for and ms roundy did not find merrill lynch statements attached to memoranda addressed to mr reiter for and ms roundy signed the declaration prepared by petitioner without reading it based on petitioner’s misrepresentations regarding what the declaration stated and because she trusted petitioner ms roundy would not have signed the declaration had she read it ms roundy was sorry that she signed the declaration without reading it in early petitioner contacted veronica wilson a former employee of the law firm and asked her to sign a declaration that petitioner prepared stating that ms wilson had copied merrill lynch statements to be sent to mr reiter ms wilson signed the declaration after crossing out the portion that referred to the merrill lynch account because she did not copy merrill lynch statements and had nothing to do with petitioner’s merrill lynch account after receiving the redacted version of the declaration petitioner called ms wilson and asked her why she had crossed out portions of the declaration petitioner stated that the crossed-out portions regarding her merrill lynch account were the most important part of the declaration petitioner attempted to convince ms wilson that she had copied the merrill lynch documents when she had in fact not copied them petitioner’s criminal trial petitioner was the defendant in united_states v ludlow case no cr-97-727 in the criminal case petitioner was indicted on three counts of subscribing false income_tax returns for and in violation of sec_7206 after being indicted during trial and at sentencing petitioner was represented by deputy federal public defender victor b kenton petitioner’s criminal trial lasted days during the criminal proceedings petitioner admitted that the seven checks she deposited into her merrill lynch account totaling dollar_figure in dollar_figure in and dollar_figure in represented business income generated by the law firm which should have been but was not reported on her and tax returns petitioner also admitted that the dollar_figure check deposited in was income in the court instructed the jurors that petitioner contended she was not guilty of the crimes charged because she acted in good_faith reliance on a certified_public_accountant after full disclosure of tax-related information the court further instructed the jurors that the good_faith defense alleged by petitioner was a complete defense to the charges in the indictment and that if the jury believed petitioner acted in good_faith they must acquit her the jury rendered a verdict finding petitioner guilty on all three counts in the indictment on date judgment was entered in petitioner’s criminal case subsequent to her criminal conviction petitioner was disbarred petitioner’s disability insurance on date petitioner applied to reinstate a disability policy disability policy she held through the paul revere life_insurance co prlic the application asked whether since the date of application_for the policy s to be reinstated but within years she had been treated by a physician or practitioner been hospitalized or institutionalized or been ill or injured petitioner responded that she had been treated by a physician for a sore throat approximately months before date--the date she signed the application prlic reinstated her disability policy on date prlic received an anonymous phone call from a medical doctor informing prlic that petitioner intended to submit a fraudulent disability claim to prlic petitioner offered this doctor money to certify a false psychiatric diagnosis petitioner stated that she had a doctor’s stationery and prescription pad and would write the medical reports herself if necessary the caller stated that petitioner was going to attempt to increase her disability coverage on date petitioner applied to increase the benefit on her disability insurance petitioner stated in her application to increase her benefit that she earned dollar_figure per year approximately dollar_figure per month after business_expenses from her law practice by date prlic learned that petitioner visited dr david dixon on date less than weeks before the date petitioner signed the reinstatement application with complaints of back pain and painful ambulation prlic informed her that her disability policy would not have been reinstated if petitioner had answered the questions on the application truthfully and disclosed the date doctor’s visit prlic reported petitioner’s claim as a suspected insurance fraud to the california department of insurance cdi cdi determined there was sufficient probable cause to investigate petitioner cdi was unable to investigate petitioner however because of the volume of cases under investigation and a lack of resources at the time petitioner’s alleged indigence on date days after submitting her application to increase her benefit on her disability insurance and stating in her application to prlic that her annual income was dollar_figure petitioner submitted a request for free legal representation from the public defender’s office on the grounds of inability to pay to establish her indigence petitioner submitted a financial affidavit to the u s district_court for the central district of california on this affidavit which petitioner signed under penalty of perjury petitioner claimed she earned dollar_figure per month from self-employment dollar_figure per month from rental income and dollar_figure per year in interest_income opinion i unreported income and disallowed deductions the commissioner’s determinations generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a welch v helvering the examination in this case commenced prior to date accordingly sec_7491 is inapplicable see 118_tc_579 n affd 80_fedappx_16 9th cir 290_us_111 70_f3d_548 9th cir the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds are not taxable 87_tc_74 there is ample evidence linking petitioner to an income- producing activity the law firm and respondent has demonstrated that petitioner received unreported income respondent employed a combination of the specific items method of proof and the bank_deposits method of proof to although 596_f2d_358 9th cir revg 67_tc_672 was an unreported income case regarding illegal source income the u s court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases involving the receipt of unreported income see 680_f2d_1268 9th cir 92_tc_661 reconstruct petitioner’s gross_receipts from the law firm the specific items method is a direct method of proof and it has been approved by this court see 68_tc_867 schaaf v commissioner tcmemo_1991_530 the bank_deposits method of proof is well established 96_tc_858 affd 959_f2d_16 2d cir 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income tokarski v commissioner supra pincite estate of mason v commissioner supra pincite when using the bank_deposits method the commissioner is not required to show that each deposit or part thereof constitutes income 46_tc_821 or prove a likely source 102_tc_632 estate of mason v commissioner supra pincite unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds 348_us_426 226_f2d_331 6th cir manzoli v commissioner tcmemo_1988_299 affd 904_f2d_101 1st cir respondent determined via a bank deposit analysis that the amounts reported by petitioner as law firm income on her returns were identical to the amounts deposited into the general operating account respondent then analyzed specific items deposited into petitioner’s merrill lynch account during and these deposits included checks from the client trust account which were gross_receipts of the law firm respondent prepared a schedule of omitted income for these items the schedule shows that petitioner did not report substantial amounts of the law firm’s gross_receipts a deposits into the merrill lynch account petitioner never sent mr reiter any information about the amounts deposited into petitioner’s merrill lynch account mr reiter never received any records pertaining to petitioner’s merrill lynch account and in her criminal trial petitioner admitted that unreported income of dollar_figure dollar_figure and dollar_figure was deposited into her merrill lynch account in and respectively ie that she failed to report the seven checks petitioner also admitted that she knew the legal fees she deposited into her merrill lynch account were taxable_income petitioner stipulated she endorsed the seven checks they were deposited into her merrill lynch account instead of the general operating account and that the checks represented business income petitioner admitted that she received the dollar_figure check in it was a taxable referral fee it came from an attorney named bill shernoff and it was petitioner and mr ludlow’s decision to deposit it in her merrill lynch account instead of the general operating account petitioner could not remember anything regarding the nature of the dollar_figure and dollar_figure date deposits or the dollar_figure date deposit respondent has proven a likely source of these deposits and petitioner has not established the nontaxable nature of these deposits accordingly they are included as gross_income commissioner v glenshaw glass co supra pincite davis v united_states supra pincite manzoli v commissioner supra b schedule c deductions deductions are a matter of legislative grace petitioner has the burden of showing that she is entitled to any deduction claimed rule a 292_us_435 taxpayers are required to maintain books_and_records sufficient to establish the amount of their income and deductions sec_6001 dileo v commissioner supra pincite respondent disallowed schedule c expenses petitioner claimed relating to the law firm petitioner relies on her own testimony to substantiate these deductions the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and do not rely on petitioner’s testimony to sustain her burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 tokarski v commissioner t c pincite petitioner also presented the testimony of don monson mr monson’s testimony related to petitioner’s alleged law library mr monson testified that around he visited mr ludlow’s office and saw that he had an extensive law library when a taxpayer establishes that she has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer whose inexactitude is of her own making see cohan v commissioner supra pincite petitioner has not provided sufficient evidence to establish a rational basis for estimating the amount of her schedule c expenses mr monson’s testimony related to 1980--a decade before the years in issue and long before petitioner joined the law firm--and mr monson’s testimony was vague accordingly we sustain respondent’s determination on this issue c schedule e loss respondent disallowed schedule e losses petitioner claimed relating to alleged rental real_estate because petitioner failed to substantiate the loss and petitioner’s son lived at the property taxpayers are required to maintain books_and_records sufficient to establish the amount of their income and losses sec_6001 dileo v commissioner t c pincite as we stated supra the court is not required to accept petitioner’s unsubstantiated testimony see wood v commissioner supra pincite we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and do not rely on petitioner’s testimony to sustain her burden of establishing error in respondent’s determinations see lerch v commissioner supra pincite geiger v commissioner supra pincite tokarski v commissioner supra pincite accordingly we sustain respondent’s determination on this issue d alleged embezzlement sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise including losses arising from theft sec_165 petitioner has the burden of showing that a theft_loss occurred rule a a deduction for a theft_loss can be sustained only if a theft occurred under the applicable state law 63_tc_736 affd without published opinion 523_f2d_1053 5th cir petitioner did not introduce sufficient evidence at trial to establish that there was an embezzlement from the law firm what the amount of the alleged embezzlement was or precisely when the embezzlement occurred or was discovered petitioner has failed to establish that she is entitled to a theft_loss for any of the years in issue see eg marr v commissioner tcmemo_1995_250 e conclusion accordingly we sustain respondent’s deficiency determination ii fraud the addition_to_tax and penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer’s fraud 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 a underpayment_of_tax the commissioner has established by clear_and_convincing evidence an underpayment_of_tax by petitioner for each of the years in issue namely specific items of income deposited into petitioner’s merrill lynch account that petitioner did not report as income b fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year in issue was due to fraud 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir mere suspicion however does not prove fraud 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 the evidence establishing petitioner’s fraudulent intent is overwhelming first petitioner was an attorney and she took one course in taxation during law school second petitioner consistently and substantially understated her income this is strong evidence of fraud when coupled with other circumstances 70_tc_562 affd without published opinion 621_f2d_439 5th cir a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income may justify the inference of fraud 348_us_121 third petitioner’s explanations were implausible and inconsistent she kept changing her story to fit the circumstances she was faced with as the agents and the court learned the truth petitioner would change her story fourth petitioner attempted to conceal her true income by depositing it into her merrill lynch account fifth petitioner failed to cooperate with tax authorities she attempted to prevent merrill lynch from complying with a summons during the civil audit and criminal investigation petitioner repeatedly refused to claim certified letters sent to her by the irs petitioner explained that she refused the letters because they were addressed to padgett price ludlow and not to padgett price petitioner’s name was listed on each of her returns for the years in issue as padgett price ludlow petitioner also instructed her representatives to be uncooperative petitioner lied to respondent’s agents and attempted to persuade her employees to lie to the government sixth petitioner’s pattern of conduct establishes an intent to mislead apart from the conduct just previously mentioned petitioner apparently committed insurance fraud and a fraud on the u s district_court when she claimed to be indigent petitioner also fabricated documents intended to be exculpatory seventh as stated supra petitioner’s testimony totally lacked credibility and is not worthy of belief petitioner repeatedly denied ever signing a power_of_attorney authorizing mr gordon to represent her at the criminal conference after respondent obtained and submitted a copy of this power_of_attorney petitioner claimed that she forgot signing it petitioner introduced a document at trial referred to as the pegboard register this document was not produced at audit or during discovery the exhibit admitted was not the original but a copy we admitted this document in part based upon petitioner’s assurance to the court that she had the original several days later petitioner admitted that she had no idea where the original of this document was one of petitioner’s employees testified that the pegboard register was not for the client trust account ledger as petitioner alleged it to be and that petitioner may have fabricated the pegboard register another of petitioner’s employees did not recall seeing this register we conclude that the pegboard register admitted at trial was fabricated by petitioner and that petitioner’s creation and submission of this document is further evidence of fraud last although not dispositive petitioner’s conviction under sec_7206 is probative evidence that she intended to evade her taxes see 84_tc_636 c petitioner’s argument sec_1 mr reiter’s credibility petitioner attacks the credibility of mr reiter and suggests we should not rely on his testimony mr reiter may have engaged in some inappropriate conduct however in all important respects mr reiter’s testimony was corroborated or supported by two members of his staff four employees of the law firm and or respondent’s employees who testified at trial accordingly we shall not disregard his testimony in reaching our findings and conclusions reliance on return preparer according to petitioner she placed statements and memoranda regarding her merrill lynch account into sealed envelopes that were sent to mr reiter we conclude that petitioner did not send these memoranda or the merrill lynch statements to mr reiter rather petitioner fabricated these memoranda long after the fact if petitioner had told mr reiter that she had distributed taxable amounts directly to her personal accounts he would have relayed that information to his staff and made sure the additional income was reported on petitioner’s tax_return the evidence is clear that petitioner failed to inform mr reiter of the income she diverted to her merrill lynch account and she failed to provide mr reiter with her merrill lynch account records the jury in her criminal trial convicted petitioner on all three counts accordingly they rejected her good_faith reliance on her return preparer defense regarding and as they were instructed they must acquit her if they believed this defense the income was not reported on her returns not because mr reiter made a mistake but because petitioner concealed the income and withheld information from her return preparer accordingly petitioner’s good_faith reliance defense is without merit 256_f2d_771 7th cir affg tcmemo_1957_121 see 94_tc_473 petitioner’s alleged disease disability petitioner claims that since she has suffered from a severe learning disability that made her incapable of dealing with the simplest of bookkeeping banking and or financial data petitioner referred to her alleged disease as dyscalculia and disnumeria dyscalculia is a disease that relates to difficulty in performing simple mathematical problems pdr medical dictionary 2d ed petitioner introduced no expert testimony regarding her alleged medical_condition apart from her self-serving testimony which was not credible one witness testified that mathematics was not petitioner’s strong point and that the witness observed petitioner use a calculator when she did mathematics petitioner’s records from the university of california riverside and western state university college of law contain no record of petitioner’s suffering from any kind of learning disability as a practicing attorney petitioner regularly computed child_support figures for clients according to her employees and mr reiter’s staff although petitioner may have had someone doublecheck her figures on occasion she had no difficulty with numbers furthermore at trial petitioner lucidly discussed mr rangel’s bank deposit analysis and presented her own figures to state her position regarding the amounts in issue we conclude that petitioner did not suffer from a learning disability and this is just another example of petitioner’s repeated attempts to misconstrue the facts of this case and mislead the court d conclusion after reviewing all of the facts and circumstances we conclude that respondent has clearly and convincingly proven that a portion of the underpayment_of_tax resulting from petitioner’s unreported law firm income for each of the years in issue was due to fraud on the part of petitioner once the commissioner establishes that a portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6653 and a and b at trial and in his reply brief respondent conceded that the failure to report the dollar_figure state tax_refund deposited into her merrill lynch account was not due to fraud and was not subject_to the fraud_penalty petitioner has not proven that any other part of the underpayments is not attributable to fraud therefore the remainder of the underpayments for and are subject_to the 75-percent penalty iii self-employment_tax respondent argues that petitioner had additional self- employment income during the years in issue based on petitioner’s unreported income from the law firm plus the disallowed deductions sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business respondent argues that the law firm was a partnership and thus petitioner was subject_to self-employment_tax petitioner counters that the law firm was a sole_proprietorship we need not decide this issue because petitioner’s income from the law firm is subject_to self-employment_tax regardless of whether the law firm was a partnership or a sole_proprietorship sec_1402 we conclude that petitioner is liable for additional self-employment_tax in and in accordance with sec_1401 based upon petitioner’s additional self- employment income from her unreported income from the law firm plus the disallowed deductions iv period of limitations petitioner argues that respondent cannot assess the tax_liabilities petitioner reported on her tax returns due to the expiration of the statutory period of limitations in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time see sec_6501 if the return is fraudulent it deprives the taxpayer of the bar of the statutory period of limitations for that year see 464_us_386 288_f2d_517 2d cir affg tcmemo_1960_32 see also 102_tc_380 we found that petitioner filed fraudulent income_tax returns for and therefore the periods of limitation on assessment for all of these years remain open in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
